Title: To George Washington from Henry Laurens, 20 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 20th June 1778
                    
                    Yesterday I had the honor of presenting to Congress Your Excellency’s favors of the 18th Inst. A.M. & P.M.
                    At present I have only in charge to transmit the Report of the Committee appointed to examine the evidence collected & to state charges against the General Officers at Tyconderoga &c., which Your Excellency will be pleased to receive inclosed with this.
                    And I take the liberty of adding twenty Copies of this days Gazette containing the British Commissioners Address to Congress &c. &c. I have the honor to be With the most respectful attachment Sir Your Excellency’s Obedient humble servt
                    
                        Henry Laurens,President of Congress.
                    
                    
                        Major Campbel’s new Commission is “a Brevet Lt Colonel, this Rank to have effect only in the Western department not to affect any Officer in the Virginia line nor to entitle him to any other pay than that of Major the Rank he held previous to this appointment to rank from 20th ffebruary 1778.”
                        The bundle of Papers relative to an enquiry came to hand yesterday with Your Excellency’s 2d Letter.
                    
                